PER CURIAM.
The application for writ of error is refused, no reversible error, but we do not regard the judgment as making any determination of interest in the land or construction of the deed in the event Anna Belle Kritser should die with grandchildren surviving her but without any child of her own surviving. We do not intend to approve or disapprove the following language in the court of civil appeals opinion: “(3) If all of Anna Belle Kritser’s children and their descendants per stirpes predeceased her, Anna Belle Kritser’s sisters would take the remainder interest.” 463 S.W.2d 751, 757.